       Case: 18-36068, 07/29/2019, ID: 11379179, DktEntry: 59, Page 1 of 4
      Case 4:17-cv-00031-BMM Document 265 Filed 07/29/19 Page 1 of 4
                  UNITED STATES COURT OF APPEALS
                                                                 FILED
                          FOR THE NINTH CIRCUIT
                                                                 JUL 29 2019
                                                                MOLLY C. DWYER, CLERK
                                                                 U.S. COURT OF APPEALS




INDIGENOUS ENVIRONMENTAL                    No. 18-36068
NETWORK and NORTH COAST
RIVERS ALLIANCE,
                                            D.C. No. 4:17-cv-00029-BMM
              Plaintiffs - Appellees,       U.S. District Court for Montana,
                                            Great Falls
 v.
                                            MANDATE
UNITED STATES DEPARTMENT OF
STATE; et al.,

              Defendants,

and

TRANSCANADA KEYSTONE
PIPELINE, LP and TRANSCANADA
CORPORATION,

              Intervenor-Defendants -
Appellants.




NORTHERN PLAINS RESOURCE                    No. 18-36069
COUNCIL; et al.,
                                            D.C. No. 4:17-cv-00031-BMM
              Plaintiffs - Appellees,
                                            U.S. District Court for Montana,
FORT BELKNAP INDIAN                         Great Falls
COMMUNITY and ROSEBUD SIOUX
TRIBE,
       Case: 18-36068, 07/29/2019, ID: 11379179, DktEntry: 59, Page 2 of 4
      Case 4:17-cv-00031-BMM Document 265 Filed 07/29/19 Page 2 of 4

              Intervenors,

 v.

THOMAS A. SHANNON, Jr., in his
official capacity; et al.,

              Defendants,

and

TRANSCANADA KEYSTONE
PIPELINE, LP and TRANSCANADA
CORPORATION,

              Intervenor-Defendants -
Appellants.




INDIGENOUS ENVIRONMENTAL                    No. 19-35036
NETWORK and NORTH COAST
RIVERS ALLIANCE,
                                            D.C. Nos. 4:17-cv-00029-BMM,
                                            4:17-cv-00031-BMM
              Plaintiffs - Appellants,
                                            U.S. District Court for Montana,
 v.                                         Great Falls

UNITED STATES DEPARTMENT OF
STATE; et al.,

              Defendants - Appellees,

TRANSCANADA KEYSTONE
PIPELINE, LP and TRANSCANADA
CORPORATION,

              Intervenor-Defendants -
Appellees.
       Case: 18-36068, 07/29/2019, ID: 11379179, DktEntry: 59, Page 3 of 4
      Case 4:17-cv-00031-BMM Document 265 Filed 07/29/19 Page 3 of 4

NORTHERN PLAINS RESOURCE                    No. 19-35064
COUNCIL; et al.,
                                            D.C. Nos. 4:17-cv-00029-BMM,
             Plaintiffs - Appellants,
                                            4:17-cv-00031-BMM
FORT BELKNAP INDIAN                         U.S. District Court for Montana,
COMMUNITY and ROSEBUD SIOUX                 Great Falls
TRIBE,

             Intervenors,

 v.

THOMAS A. SHANNON, Jr., in his
official capacity; et al.,

             Defendants - Appellees,

TRANSCANADA KEYSTONE
PIPELINE, LP and TRANSCANADA
CORPORATION,

             Intervenor-Defendants -
Appellees.




INDIGENOUS ENVIRONMENTAL                    No. 19-35099
NETWORK; et al.,
                                            D.C. Nos. 4:17-cv-00029-BMM,
             Plaintiffs - Appellees,
                                            4:17-cv-00031-BMM
FORT BELKNAP INDIAN                         U.S. District Court for Montana,
COMMUNITY and ROSEBUD SIOUX                 Great Falls
TRIBE,

             Intervenors,

 v.

UNITED STATES DEPARTMENT OF
        Case: 18-36068, 07/29/2019, ID: 11379179, DktEntry: 59, Page 4 of 4
       Case 4:17-cv-00031-BMM Document 265 Filed 07/29/19 Page 4 of 4

 STATE; et al.,

              Defendants - Appellants,

 and

 TRANSCANADA KEYSTONE
 PIPELINE, LP and TRANSCANADA
 CORPORATION,

              Intervenor-Defendants.


       The judgment of this Court, entered June 06, 2019, takes effect this date.

       This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

                                               FOR THE COURT:

                                               MOLLY C. DWYER
                                               CLERK OF COURT

                                               By: Quy Le
                                               Deputy Clerk
                                               Ninth Circuit Rule 27-7
